Exhibit 10.1
Agreement
Co-operation and
contribution agreement
Peabody Acquisition Co. No. 3 Pty Ltd
ArcelorMittal Netherlands B.V.
ArcelorMittal Mining Australasia B.V.
Peabody Acquisition Co. No. 2 Pty Ltd
Peabody Acquisition Co. No. 4 Pty Ltd
tony.damian@freehills.com
(GRAPHIC) [c65699c6569900.gif]

      MLC Centre Martin Place Sydney NSW 2000 Australia
GPO Box 4227 Sydney NSW 2001 Australia   Telephone +61 2 9225 5000 Facsimile +61
2 9322 4000
www.freehills.com DX 361 Sydney       Sydney Melbourne Perth Brisbane Singapore
  Associated offices in Jakarta Beijing Shanghai Hanoi Ho Chi Minh City

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c65699c6569901.gif]
Contents

                Table of contents     

             
 
  The agreement     1  
 
           
1
  Definitions, interpretation and agreement components     3  
 
  1.1 Agreement components     3  
 
  1.2 Definitions     3  
 
  1.3 Interpretation     9  
 
  1.4 Inclusive expressions     10  
 
           
2
  The Takeover Bid     10  
 
           
3
  Takeover Bid funding arrangements     10  
 
  3.1 Initial subscription by Peabody and AM BV2     10  
 
  3.2 Further subscriptions by Peabody and AM BV2     11  
 
  3.3 Set-off     15  
 
  3.4 Fractions     15  
 
  3.5 Constitution     15  
 
  3.6 Rights and ranking     15  
 
  3.7 Holdco’s obligations     15  
 
           
4
  Conduct of the Offer     16  
 
  4.1 Substantial holder notifications     16  
 
  4.2 Conduct of the Offer     16  
 
  4.3 Reserved decisions in respect of the Offer     16  
 
  4.4 Public announcements     18  
 
  4.5 Dealings with Governmental Agencies     18  
 
  4.6 Compulsory acquisition     19  
 
           
5
  Bidder’s Statement     19  
 
  5.1 Preparation     19  
 
  5.2 Compliance     19  
 
  5.3 Peabody Information     20  
 
  5.4 AM Information     20  
 
  5.5 Statements in the Bidder’s Statement     20  
 
  5.6 Updating information     21  
 
  5.7 Standstill     21  
 
           
6
  Exclusivity arrangements     22  
 
  6.1 Prohibition     22  
 
  6.2 Cease existing discussions     23  
 
  6.3 Notification of approaches     23  
 
           
7
  Director arrangements     24  
 
  7.1 Notifications     24  
 
  7.2 Board resolution     24  
 
  7.3 Holdco constitution     24  
 
  7.4 Observer rights     24  
 
           
8
  Termination     25  
 
  8.1 Termination     25  
 
  8.2 Effect of termination     25  

Co-operation and contribution agreement Contents 1

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c65699c6569901.gif]
Contents

             
 
  8.3 Duties imposed as a result of termination     26  
 
  8.4 Automatic termination     26  
 
  8.5 Termination by AM     27  
 
           
9
  Warranties     29  
 
  9.1 Mutual warranties     29  
 
  9.2 Warranties by AM     29  
 
  9.3 Warranties by Peabody     31  
 
  9.4 Warranties by Peabody, Holdco and Bidco     31  
 
  9.5 Reliance on representations and warranties     32  
 
  9.6 Notification     32  
 
  9.7 Independent warranties     32  
 
           
10
  Confidentiality     33  
 
           
11
  Duties, costs and expenses     33  
 
  11.1 Duties     33  
 
  11.2 Parties to pay own other costs     33  
 
  11.3 Common advisory costs     33  
 
  11.4 Break fees and other payments     33  
 
           
12
  GST     34  
 
  12.1 Definitions     34  
 
  12.2 GST     34  
 
  12.3 Tax invoices     34  
 
  12.4 Reimbursements     35  
 
           
13
  General     35  
 
  13.1 Notices     35  
 
  13.2 Governing law and jurisdiction     37  
 
  13.3 Service of process     37  
 
  13.4 Waivers and variation     38  
 
  13.5 Assignment     38  
 
  13.6 Further assurances     38  
 
  13.7 Approvals and consent     38  
 
  13.8 Remedies cumulative     39  
 
  13.9 Counterparts     39  
 
  13.10 Prohibition and enforceability     39  
 
  13.11 No merger     39  
 
  13.12 Entire agreement     39  
 
  13.13 Contra proferentem excluded     39  
 
  13.14 Specific performance     39  
 
  13.15 Attorneys     40  
 
           
 
  Schedules        
 
           
 
  Schedule 1        
 
           
 
  Agreed Announcement     42  
 
           
 
  Schedule 2        
 
           
 
  Transfer steps     44  
 
           
 
  Signing page     46  

Co-operation and contribution agreement Contents 2

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [c65699c6569901.gif]
The agreement

      Co-operation and contribution agreement

      Date ► 29 July 2011

     
Between the parties
   
 
   
Peabody
  Peabody Acquisition Co. No. 2 Pty Ltd
 
   
 
  ACN 146 797 417 of Level 13, BOQ Centre, 259 Queen Street, Brisbane,
Queensland 4000
 
   
 
  (Peabody)
 
   
AM
  ArcelorMittal Netherlands B.V.
 
   
 
  of Eemhavenweg 70, 3089 KH Rotterdam, Netherlands
 
   
 
  (AM)
 
   
AM BV2
  ArcelorMittal Mining Australasia B.V.
 
   
 
  of Eemhavenweg 70, 3089 KH Rotterdam, Netherlands
 
   
 
  (AM BV2)
 
   
Holdco
  Peabody Acquisition Co. No. 3 Pty Ltd
 
   
 
  ACN 152 004 398 of Level 13, BOQ Centre, 259 Queen Street, Brisbane,
Queensland 4000
 
   
 
  (Holdco)
 
   
Bidco
  Peabody Acquisition Co. No. 4 Pty Ltd
 
   
 
  ACN 152 004 772 of Level 13, BOQ Centre, 259 Queen Street, Brisbane,
Queensland 4000
 
   
 
  (Bidco)
 
   
Recitals
 
1   Bidco is considering making a takeover bid for MCC.
 
   
 
 
2   Peabody owns all the shares in Holdco and Holdco owns all the shares in
Bidco.
 
   
 
 
3   AM owns the AM Shares which it intends to transfer to AM BV2.
 
   
 
 
4   AM and Bidco have entered into the Pre-Bid Acceptance Deed under which AM
has agreed to procure that AM BV2 sells the AM Shares to Bidco by accepting an
offer under the takeover bid.
 
   
 
 
5   Peabody has agreed to subscribe for Holdco Shares from time to time under
this agreement. AM BV2 has agreed to subscribe for Holdco Shares from time to
time under this agreement. The subscription consideration will be paid to Holdco
during the Offer

Co-operation and contribution agreement

page 1



--------------------------------------------------------------------------------



 



(GRAPHIC) [c65699c6569901.gif]
The agreement

                              Period and the Holdco Shares will be issued
following the end of the Offer Period. Such proceeds may only be used by Holdco
to fund Bidco paying:
 
               
 
          •   MCC shareholders for acceptances under its takeover bid for MCC;
 
               
 
          •   MCC shareholders for their MCC Shares pursuant to the exercise of
Bidco’s right to compulsorily acquire any outstanding MCC Shares under the
Corporations Act; and
 
               
 
          •   any Duty arising in connection with its takeover bid for MCC.
 
                      6     It is the intention of all the parties (contributors
and contributee) that the contribution of share capital to Holdco is not treated
as a loan for Dutch corporation tax purposes.
 
                      7     Peabody, AM BV2 and Holdco and others have entered
into the Shareholders’ Agreement.
 
                The parties agree     as set out in the Operative part of this
agreement, in consideration of, among other things, the mutual promises
contained in this agreement.

Co-operation and contribution agreement

page 2



--------------------------------------------------------------------------------



 



(GRAPHIC) [c65699c6569901.gif]

1   Definitions, interpretation and agreement components   1.1   Agreement
components       This agreement includes any schedule.        1.2   Definitions
      The meanings of the terms used in this agreement are set out below, unless
the context otherwise appears or requires.

      Term   Meaning
Agreed Announcement
  an announcement relating to the possible Takeover Bid in the form set out in
Schedule 1 to this agreement or in a form as may otherwise be agreed in writing
between Peabody, AM and Bidco.
 
   
Agreed Constitution
  the agreed form constitution of Holdco that is initialled for identification
by Peabody, Holdco and AM.
 
   
AM BV2 Shares
  the entire issued and to be issued share capital of AM BV2 and financial
instruments that provide the holder with rights to part of the income or profit
(before payments on such instrument) of AM BV2 or that could be converted into
shares or equivalent rights in the share capital of AM BV2 and any other rights
or interests AM may have in the capital of AM BV2.
 
   
AM Duty Shares
  has the meaning given to it in clause 3.2(j)(2).
 
   
AM Information
  has the meaning given in clause 5.4(a).
 
   
AM Group
  means the group of companies comprising ArcelorMittal S.A. and each of its
subsidiaries.
 
   
AM Party
  AM and each of its Related Bodies Corporate.
 
   
AM Shares
  48,552,062 MCC Shares, registered in the name of AM.
 
   
AM Subscription Shares
  has the meaning given to it in clause 3.2(a).
 
   
AM Top-Up Shares
  has the meaning given to it in clause 3.2(g)(2).

page 3



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
  1 Definitions, interpretation and agreement components

          Term   Meaning Announcement Window   has the meaning given to it in
clause 2(a).
 
        ASIC   the Australian Securities and Investments Commission.
 
        ASX   as the context requires, ASX Limited ABN 98 008 624 691 or the
securities market conducted by ASX Limited.
 
        Associate   has the meaning set out in section 12(2) of the Corporations
Act.
 
        Bidco Duty   has the meaning in clause 3.2(j).
 
        Bidder’s Statement   the bidder’s statement to be prepared by Bidco
under the Corporations Act in connection with the Offer.
 
        Business Day   a day on which banks are open for business in Brisbane,
other than a Saturday, Sunday or public holiday in Brisbane and ASX is open for
trading.
 
        Competing Proposal   any proposal, agreement, arrangement or
transaction, which, if entered into or completed, would mean a Third Party
(either alone or together with any Associate) may:
 
       
 
   1   directly or indirectly acquire a Relevant Interest in, or have the right
to acquire, a legal, beneficial or economic interest in, or control of, any of
the MCC Shares or in the share capital in any Subsidiary of MCC;
 
       
 
   2   acquire Control of MCC or a Subsidiary of MCC;
 
       
 
   3   otherwise (whether directly or indirectly) acquire, become the holder of,
have a right to acquire or have an economic interest in all or a material part
of MCC’s business or assets or the business or assets of any Subsidiary of MCC;
 
       
 
   4   otherwise acquire (whether directly or indirectly) or merge with MCC or a
Subsidiary of MCC;
 
       
 
   5   enter into any agreement, arrangement or understanding requiring MCC or
any of its directors to change, withdraw or modify the directors’ recommendation
of the Takeover Bid;
 
            whether by way of takeover bid, scheme of arrangement, trust scheme,
unitholder or securityholder approved acquisition, capital reduction or buy
back, sale or purchase of shares, units, securities or assets, global assignment
of assets and liabilities, incorporated or unincorporated joint venture,
dual-listed company and/or trust structure (or other synthetic merger), or other
transaction or arrangement. For the avoidance of doubt, the Takeover Bid is not
a Competing Proposal.
 
        Confidentiality
Agreement   the confidentiality agreement between Peabody Investments Corp. and
ArcelorMittal S.A. dated 16 June 2011.

page 4



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
 
1    Definitions, interpretation and agreement components

      Term   Meaning
Control
  has the meaning given in section 50AA of the Corporations Act.
 
   
Corporations Act
  the Corporations Act 2001 (Cth).
 
   
Deal
 
1 sell, assign, transfer, declare a trust over or otherwise dispose of;
 
   
 
 
2    agree or offer to sell, assign, transfer of otherwise dispose of;
 
   
 
 
3    enter into or agree to enter into any option which, if exercised, enables
or requires the person to sell, assign, transfer, declare a trust over or
otherwise dispose of;
 
   
 
 
4    enter into any derivative or synthetic agreement, deed or other arrangement
under which payments may be made that are referrable (in whole or part) to the
trading price, or the economic value, of the relevant shares;
 
   
 
 
5    create or agree or offer to create or permit to be created any interest or
encumbrance;
 
   
 
 
6    vote or agree to vote the relevant shares in favour of a Competing
Proposal; or
 
   
 
 
7    agree to do any of the above.
 
   
Deed of Guarantee
 
      the deed of guarantee dated on or about the date of this agreement to
which Peabody Energy Corporation, ArcelorMittal S.A., AM BV2 and Holdco are
parties.
 
   
Duty
 
      any stamp, transaction or registration duty or similar charge imposed by
any Governmental Agency and includes any interest, fine, penalty, charge or
other amount imposed in respect of any of them, but excludes any Tax.
 
   
Duty Payment Date
 
    has  the meaning in clause 3.2(k)(2).
 
   
Duty Notice
 
     has the meaning in clause 3.2(j).
 
   
Encumbrance
 
    an interest or power:
 
   
 
 
1    reserved in or over an interest in any asset including any retention of
title; or
 
   
 
 
2    created or otherwise arising in or over any interest in any asset under a
bill of sale, mortgage, charge, lien, pledge, trust or power,
 
   
 
 
       by way of security for the payment of a debt, any other monetary
obligation or the performance of any other obligation, and includes, but is not
limited to, any agreement to grant or create any of the above.
 
   
Entity
          has the meaning set out in section 64A of the Corporations Act.

page 5



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
 
1    Definitions, interpretation and agreement components

      Term   Meaning
Equity Completion Date
  has the meaning in clause 3.2(m).
 
   
Exclusivity Period
  the period from and including the date of this agreement until and including
the date which is the later of:
 
   
 
 
1    6 months after the date of this agreement; and
 
   
 
 
2    provided that at least one of Peabody, AM and Bidco releases the Agreed
Announcement to the ASX within the Announcement Window, 6 months after the date
of the Offer.
 
   
FIRB
  Foreign Investment Review Board.
 
   
GFC Event
  is an event or series of events which has a material adverse effect on the
ability of any person to obtain acquisition debt funding from reputable
financial institutions on commercially reasonable terms.
 
   
Governmental Agency
  any government or any governmental, semi-governmental, statutory or judicial
entity, regulatory body, agency or authority, whether in Australia, or
elsewhere, including any self-regulatory organisation established under statute
or otherwise discharging substantially public or regulatory functions (including
ASIC and the Takeovers Panel), and ASX or any other stock exchange.
 
   
GST
  goods and services tax or similar value added tax levied or imposed in
Australia under the GST Law or otherwise on a supply.
 
   
GST Act
  the A New Tax System (Goods and Services Tax) Act 1999 (Cth).
 
   
GST Law
  has the same meaning as in the GST Act.
 
   
Holdco Share
  an ordinary share in the capital of Holdco.
 
   
Jointly Retained Party
  has the meaning given in clause 11.3.
 
   
LIBOR
  the British Bankers’ Association Interest Settlement Rate for the relevant
currency and for a period of 1 month displayed as at 11.00am (London time) on
the relevant date on the LIBOR01 of the Reuters Screen.
 
   
MCC
  Macarthur Coal Ltd (ABN 40 096 001 955).
 
   
MCC Share
  a fully paid ordinary share in the capital of MCC.

page 6



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
  1 Definitions, interpretation and agreement components

      Term   Meaning
New Peabody Shares
  has the meaning in clause 5.7(b)(3).
 
   
Offer
  each offer to acquire an MCC Share to be made in connection with the Takeover
Bid.
 
   
Offer Period
  the period that the Offer will be open for acceptance under the Takeover Bid.
 
   
Payment Business Day
  a day:
 
   
 
 
1    on which banks are open for business in Brisbane (Australia), Paris
(France) and St. Louis, Missouri (United States of America), other than a
Saturday, Sunday or public holiday in Brisbane (Australia), Paris (France) and
St. Louis, Missouri (United States of America); and
 
   
 
  2 which is a ‘business day’ as defined in the official listing rules of ASX.
 
   
Peabody Duty Shares
  has the meaning given to it in clause 3.2(j)(1).
 
   
Peabody Information
  has the meaning in clause 5.3(a).
 
   
Peabody Group
  means the group of companies comprising Peabody Energy Corporation and each of
its subsidiaries.
 
   
Peabody Party
  Peabody, each of its Related Bodies Corporate and its nominee (if any),
including, for the avoidance of doubt, Holdco and Bidco.
 
   
Peabody Shares
  any MCC Shares held by Bidco or any Related Body Corporate of Peabody as at
the date of this agreement.
 
   
Peabody Subscription
Shares
  has the meaning given to it in clause 3.2(a).
 
   
Peabody Top-Up Shares
  has the meaning given to it in clause 3.2(g)(1).
 
   
Pre-Bid Acceptance Deed
  the pre-bid acceptance deed dated on or about the date of this agreement to
which AM and Bidco are parties.
 
   
Purchase Price
  has the meaning given to it in clause 8.5(a)(2).
 
   
Purchase Price
Calculation Period
  has the meaning given to it in clause 8.5(i).

page 7



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
  1 Definitions, interpretation and agreement components

      Term   Meaning
Related Body Corporate
  has the meaning given in section 50 of the Corporations Act.
 
   
Related Persons
  in relation to an Entity means:
 
   
 
  1 a Related Body Corporate of that Entity;
 
   
 
  2 an Entity that Controls that Entity;
 
   
 
  3 an adviser of that Entity or an adviser of a Related Body Corporate of that
Entity; and
 
   
 
  4 a director, officer or employee of any Entity referred to in items 1, 2 or 3
of this definition.
 
   
Relevant Interest
  has the meaning given in sections 608 and 609 of the Corporations Act.
 
   
Settlement Date
  has the meaning given to it in clause 8.5(i).
 
   
Shareholders’ Agreement
  the shareholders’ deed between Holdco, AM, Peabody and others dated on or
about the date of this agreement.
 
   
Subscription Notice
  has the meaning given to it in clause 3.2(a).
 
   
Subscription Payment
Date
  has the meaning given to it in clause 3.2(c)(2).
 
   
Subsidiary
  has the meaning given in section 9 of the Corporations Act.
 
   
Takeover Bid
  a takeover bid to be made by Bidco for MCC Shares, as referred to in the
Agreed Announcement.
 
   
Tax
  any tax, levy, charge, impost, fee, deduction, goods and services tax,
compulsory loan or withholding, that is assessed, levied, imposed or collected
by any Governmental Agency and includes any interest, fine, penalty, charge, fee
or any other amount imposed on, or in respect of any of the above but excludes
Duty.
 
   
Termination Notice
  has the meaning given to it in clause 8.1(b).
 
   
Third Party
  a party other than Peabody or Bidco.
 
   
Top-Up Notice
  has the meaning given to it in clause 3.2(g).
 
   
Top-Up Payment Date
  has the meaning given to it in clause 3.2(h)(2).

page 8



--------------------------------------------------------------------------------



 



     
(GRAPHIC) [c65699c6569901.gif]
  1 Definitions, interpretation and agreement components

      Term   Meaning
Tranche A Shares
  45,313,851 of the AM Shares.
 
   
Tranche B Shares
  3,238,211 of the AM Shares.
 
   
Transfer Date
  has the meaning given to it in clause 8.5(a).

1.3 Interpretation

  In this agreement headings are inserted for convenience and do not affect the
interpretation of this agreement and unless the contrary intention appears:    
(a)   a reference to this agreement or another instrument includes any variation
or replacement of any of them;     (b)   a reference to a statute, ordinance,
code or other law includes regulations and other instruments under it and
consolidations, amendments, re-enactments or replacements of any of them;    
(c)   the singular includes the plural and vice versa;     (d)   the word
‘person’ includes a firm, a body corporate, an unincorporated association or an
authority;     (e)   a reference to a person includes a reference to the
person’s executors, administrators, successors, substitutes (including persons
taking by novation) and assigns;     (f)   if a period of time is specified and
dates from a given day or the day of an act or event, it is to be calculated
exclusive of that day;     (g)   a reference to a day is to be interpreted as
the period of time commencing at midnight and ending 24 hours later;     (h)  
if an act prescribed under this agreement to be done by a party on or by a given
day is done after 5.00pm on that day, it is taken to be done on the next day;  
  (i)   if an event must occur on a stipulated day that is not a Business Day
then the stipulated day will be taken to be the next Business Day;     (j)   a
reference to time is a reference to Brisbane time;     (k)   a reference to any
thing (including any amount) is a reference to the whole and each part of it and
a reference to a group of persons is a reference to any one or more of them;    
(l)   a reference to a part, clause, party, attachment, exhibit or schedule is a
reference to a part and clause of, and a party, attachment, exhibit and schedule
to, this agreement and a reference to this agreement includes any attachment,
exhibit and schedule;     (m)   a reference to $ or A$ is to Australian currency
unless denominated otherwise; and     (n)   a term defined in the Corporations
Act shall have the same meaning in this agreement.

page 9



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   2 The Takeover Bid

1.4   Inclusive expressions       Specifying anything in this agreement after
the words ‘including’, ‘includes’ or ‘for example’ or similar expressions does
not limit what else is included unless there is express wording to the contrary.
  2   The Takeover Bid

 

  (a)   Peabody, AM and Bidco each irrevocably and unconditionally authorise
each other to release the Agreed Announcement to the ASX at any time during the
period commencing on the date of this agreement and ending on the date which is
20 Business Days after the date of the agreement (the Announcement Window).    
(b)   If any party releases the Agreed Announcement to the ASX during the
Announcement Window, each other party agrees, subject to the terms of this
agreement, to abide by the terms of the Agreed Announcement and to proceed with
the implementation of the Takeover Bid.     (c)   Holdco and Bidco must not,
without the prior written consent of Peabody and AM, enter into any contract
relating to the Offer or the financing of the Offer (including, for the
avoidance of doubt, any bid implementation agreement) with MCC.     (d)  
Nothing in this agreement constitutes, or is intended to constitute, a proposal
to make a takeover bid at any stage before the Agreed Announcement is released
(if ever) to the ASX.

3   Takeover Bid funding arrangements

 

3.1   Initial subscription by Peabody and AM BV2       As soon as practicable
after the date of this agreement and, in any event, before the first day of the
Offer Period:

  (a)   AM BV2 shall:

  (1)   subscribe for 2 Holdco Shares;     (2)   deliver to Holdco an
application for 2 Holdco Shares duly completed and executed by AM BV2;     (3)  
pay to Holdco $2 in immediately available funds, being the subscription price
for 2 Holdco Shares; and     (4)   agree to be bound by the constitution of
Holdco upon the issuance of the 2 Holdco Shares;

  (b)   Peabody shall:

  (1)   subscribe for 1 Holdco Share;     (2)   deliver to Holdco an application
for 1 Holdco Share, duly completed and executed by Peabody; and     (3)   pay to
Holdco $1 in immediately available funds, being the subscription price for 1
Holdco Share;     (4)   agree to be bound by the constitution of Holdco upon the
issuance of the 1 Holdco Share;

page 10



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   3 Takeover Bid funding arrangements

  (c)   subject to AM BV2 complying with its obligations under clause 3.1(a),
Holdco shall:

  (1)   issue 2 Holdco Shares and deliver to AM BV2 a share certificate or
holding statement in respect of 2 Holdco Shares; and     (2)   enter AM BV2’s
name in Holdco’s register of members as the registered holder of 2 Holdco
Shares;

  (d)   subject to Peabody complying with its obligations under clause 3.1(b),
Holdco shall:

  (1)   issue 1 Holdco Share and deliver to Peabody a share certificate or
holding statement in respect of 1 Holdco Share; and     (2)   enter Peabody’s
name in Holdco’s register of members as the registered holder of that 1 Holdco
Share.

3.2   Further subscriptions by Peabody and AM BV2

  (a)   Subject to all of the defeating conditions of the Offer being fulfilled
or freed, Holdco may require:

  (1)   Peabody to subscribe for Holdco Shares (the Peabody Subscription
Shares); and     (2)   AM BV2 to subscribe for Holdco Shares (the AM
Subscription Shares),

      by giving to Peabody and AM BV2 a subscription notice (Subscription
Notice).

  (b)   Holdco shall only use the cash proceeds that it receives from Peabody
and AM BV2 under this clause 3 for the sole purposes of:

  (1)   funding Bidco’s acquisition of MCC Shares during the Offer Period
through a combination of debt and equity;     (2)   if Bidco becomes entitled to
and exercises its right to compulsorily acquire any outstanding MCC Shares under
Chapter 6A of the Corporations Act, funding Bidco’s acquisition of MCC Shares
pursuant to such compulsory acquisition; and     (3)   funding Bidco’s payment
obligations in respect of any Duty arising in connection with Bidco’s
acquisition of MCC Shares,

      and Holdco agrees to ensure that, at all necessary times, it has given
cash to Bidco, in immediately available funds, so as to ensure that Bidco has
sufficient cash available to it to meet its funding obligations as referred to
in paragraphs (1), (2) and (3) above. Holdco and Bidco agree that:

  (4)   75% of such funding shall be in the form of an interest-free loan which
loan will be repayable on demand by Bidco on not less than 30 Business Days’
notice in writing provided that such notice cannot be given until after the date
which is 6 weeks after the end of the Offer Period (or, in either case, on such
earlier date(s) as may be agreed between Holdco and Bidco); and     (5)   25% of
such funding shall be in the form of equity, which shall require Bidco to issue
to Holdco fully paid ordinary shares in Bidco (or such other equity securities
as Bidco and Holdco may agree),

      provided always that Holdco and Bidco may, with the prior written consent
of the other parties, change the relevant percentage split referred to in
paragraphs (4) and (5) above. Despite the foregoing, Holdco may commence
charging interest on the loan referred to in paragraph (4) above (at a rate not
exceeding LIBOR, unless Bidco and Holdco otherwise agree) on not less than 30
Business

page 11



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   3 Takeover Bid funding arrangements

      Day’ notice to Bidco, provided that no interest may be charged until after
the completion of the compulsory acquisition of all outstanding MCC Shares under
Chapter 6A of the Corporations Act.     (c)   Each Subscription Notice given by
Holdco under clause 3.2(a) must specify:

  (1)   the number of:

  (A)   Peabody Subscription Shares that Peabody must subscribe for in
accordance with the following formula:

  -   in respect of the first Subscription Notice, (NB + NP) x 0.6; and     -  
in respect of the second and each subsequent Subscription Notice, NB x 0.6; and

  (B)   AM Subscription Shares that AM BV2 must subscribe for in accordance with
the following formula:

  -   in respect of the first Subscription Notice, (NB + NP) x 0.4; and     -  
in respect of the second and each subsequent Subscription Notice, NB x 0.4;

  (2)   the date (Subscription Payment Date) on which:

  (A)   Peabody must pay for the Peabody Subscription Shares; and     (B)   AM
BV2 must pay for the AM Subscription Shares,     provided that such date shall
be no earlier than the second Payment Business Day after the date on which the
Subscription Notice was given and, in the case of the first Subscription Notice,
such date shall be no earlier than the date on which the consideration for the
AM Shares is due and payable to AM BV2 under the Offer; and

  (3)   the number of MCC Shares that Bidco will pay for using the proceeds that
are to be received by Holdco from Peabody for the Peabody Subscription Shares
and from AM BV2 for the AM Subscription Shares.

  (d)   Peabody must pay to Holdco (or as directed by Holdco), on the
Subscription Payment Date, in immediately available funds, an amount in respect
of the Peabody Subscription Shares equal to:

  (1)   in respect of the first Subscription Notice, (the Initial Cash Amount x
0.6) less (the Peabody Credit x 0.4); and     (2)   in respect of the second and
each subsequent Subscription Notice, NB x OC x 0.6.

  (e)   AM BV2 must pay to Holdco (or as directed by Holdco), on the
Subscription Payment Date, in immediately available funds, an amount in respect
of the AM Subscription Shares equal to:

  (1)   in respect of the first Subscription Notice, (the Initial Cash Amount x
0.4) plus (the Peabody Credit x 0.4); and     (2)   in respect of the second and
each subsequent Subscription Notice, NB x OC x 0.4.

  (f)   For purposes of this clause 3:

  (1)   Initial Cash Amount means (NB x OC);

page 12



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   3 Takeover Bid funding arrangements

  (2)   NB is the number of MCC Shares that Bidco is proposing to pay for using
the proceeds that are to be received by Holdco for those Peabody Subscription
Shares and AM Subscription Shares;     (3)   NP is the number of MCC Shares held
by Bidco immediately before the start of the Offer Period (or which Bidco will
hold within 2 days after the first day of the Offer Period);     (4)   NT is the
number of MCC Shares that Bidco has proposed to pay for under all Subscription
Notices at the time a Top-Up Notice is given;     (5)   OC is the amount of the
Offer consideration payable by Bidco per MCC Share at the time the relevant
Subscription Notice or Top-Up Notice is given;     (6)   OCL is the amount of
the Offer consideration payable by Bidco per MCC Share at the time the previous
Subscription Notice or Top-Up Notice (whichever is later) is given; and     (7)
  Peabody Credit means the aggregate price paid or payable by Peabody or Bidco
to third parties for the New Peabody Shares.

  (g)   If, after the time a Subscription Notice is given, Bidco increases the
amount of the Offer consideration, Holdco shall give Peabody and AM BV2 notice
of this fact (Top-Up Notice) and must require:

  (1)   Peabody to subscribe for Holdco Shares (the Peabody Top-Up Shares); and
    (2)   AM BV2 to subscribe for Holdco Shares (the AM Top-Up Shares).

  (h)   Each Top-Up Notice given by Holdco under clause 3.2(g) must specify:

  (1)   the number of:

  (A)   Peabody Top-Up Shares that Peabody must subscribe for in accordance with
the following formula:         {[(OC — OCL) x NT]/OC} x 0.6; and     (B)   AM
Top-Up Shares that AM BV2 must subscribe for in accordance with the following
formula:         {[(OC — OCL) x NT]/OC} x 0.4,

      in each such case, where OC and OCL are treated as numbers rather than
dollar amounts;     (2)   the date (Top-Up Payment Date) on which:

  (A)   Peabody must pay for the Peabody Top-Up Shares; and

  (B)   AM BV2 must pay for the AM Top-Up Shares,

      provided that such date shall be no earlier than the second Payment
Business Day after the date on which the Top-Up Notice was given and, in the
case of the first Top-Up Notice to AM BV2, such date shall be no earlier than
the date on which the consideration for the AM Shares is due and payable to AM
BV2 under the Offer.

  (i)   On the Top-Up Payment Date:

  (1)   Peabody must pay to Holdco (or as directed by Holdco), in immediately
available funds, an amount in respect of the Peabody Top-Up Shares equal to (OC
— OCL) x NT x 0.6; and     (2)   AM BV2 must pay to Holdco (or as directed by
Holdco), in immediately available funds, an amount in respect of the AM Top-Up
Shares equal to (OC — OCL) x NT x 0.4.

page 13



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   3 Takeover Bid funding arrangements

  (j)   If Bidco incurs any liability to pay any amount in respect of Duty in
connection with the acquisition of MCC Shares (such amount being, Bidco Duty),
Holdco shall give Peabody and AM BV2 notice of this fact (Duty Notice) and must
require:

  (1)   Peabody to subscribe for Holdco Shares (the Peabody Duty Shares); and  
  (2)   AM BV2 to subscribe for Holdco Shares (the AM Duty Shares).

  (k)   Each Duty Notice given by Holdco under clause 3.2(j) must specify:

  (1)   the number of:

  (A)   Peabody Duty Shares that Peabody must subscribe for in accordance with
the following formula:         (Bidco Duty/OC) x 0.6; and     (B)   AM Duty
Shares that AM BV2 must subscribe for in accordance with the following formula:
        (Bidco Duty/OC) x 0.4,

      in each such case, where OC is treated as a number rather than a dollar
amount;     (2)   the date (Duty Payment Date) on which:

  (A)   Peabody must pay for the Peabody Duty Shares; and

  (B)   AM BV2 must pay for the AM Duty Shares,

      provided that such date shall be no earlier than the second Payment
Business Day after the date on which the Duty Notice was given.

  (l)   On the Duty Payment Date:

  (1)   Peabody must pay to Holdco (or as directed by Holdco), in immediately
available funds, an amount in respect of the Peabody Duty Shares equal to (the
amount of the Bidco Duty) x 0.6; and     (2)   AM BV2 must pay to Holdco (or as
directed by Holdco), in immediately available funds, an amount in respect of the
AM Duty Shares equal to (the amount of the Bidco Duty) x 0.4.

  (m)   The relevant Holdco Shares to be issued under this clause 3 will be
issued on the later of:

  (1)   the first Business Day after the end of the Offer Period; and     (2)  
the Subscription Payment Date, the Top-Up Payment Date or the Duty Payment Date
(as the case may be),

      (each such date, an Equity Completion Date).

  (n)   In performing their obligations pursuant to this clause 3, the parties
will deal with each other reasonably and in good faith so as to accommodate any
reasonable request from each other to modify settlement arrangements or the
sequence of required steps to reduce the cost or administrative inconvenience
that would otherwise arise for that party.

  (o)   The parties agree that:

  (1)   a Subscription Notice, a Top-Up Notice or a Duty Notice may be given to
Peabody and AM BV2 under clause 3.2 during, or after the end of, the Offer
Period;

page 14



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   3 Takeover Bid funding arrangements

  (2)   even if AM BV2 gives Peabody and Holdco a Termination Notice:

  (A)   Bidco will be entitled to continue to give a Subscription Notice, a
Top-Up Notice and/or a Duty Notice to AM BV2 up to and including on the
Settlement Date; and     (B)   AM BV2 will be required to pay to Holdco all
amounts due and payable by it under any Subscription Notice, Top-Up Notice or
Duty Notice given to it up to and including on the Settlement Date;

  (3)   any issue or proposed issue of Holdco Shares under this clause 3 will
not trigger the operation of the provisions in the Shareholders’ Agreement
relating to the issue of Holdco Shares;     (4)   Holdco can direct Peabody or
AM BV2 to pay the subscription monies to Bidco or a third party for the sole
purpose of that third party paying MCC shareholders for the acquisition by Bidco
of their MCC Shares.

3.3   Set-off

  (a)   Holdco directs AM BV2 to pay directly to Bidco any amount due for
payment by AM BV2 to Holdco under clause 3.2(e) and 3.2(i)(2).     (b)   AM BV2
and Bidco hereby agree that (unless AM BV2, Holdco and Bidco otherwise agree in
writing) Bidco and AM BV2 shall set-off any amount due for payment by Bidco to
AM BV2 under the terms of the Offer as a result of the acquisition of the AM
Shares by Bidco against any amount due for payment by AM BV2 to Bidco as a
result of the direction referred to in clause 3.3(a).

3.4   Fractions       Any fractional entitlement to a Holdco Share under this
clause 3 shall be rounded down to the nearest whole number of Holdco Shares.

3.5   Constitution

  (a)   On each issue of Peabody Subscription Shares, Peabody Top-Up Shares or
Peabody Duty Shares, Peabody agrees to be bound by the constitution of Holdco.  
  (b)   On each issue of AM Subscription Shares, AM Top-Up Shares or AM Duty
Shares, AM BV2 agrees to be bound by the constitution of Holdco.

3.6   Rights and ranking       All Holdco Shares issued to Peabody as referred
to in clause 3.1(d), all Peabody Subscription Shares, Peabody Top-Up Shares and
Peabody Duty Shares issued to Peabody, all Holdco Shares issued to AM BV2 as
referred to in clause 3.1(c), all AM Subscription Shares, AM Top-Up Shares and
AM Duty Shares issued to AM BV2 shall:

  (a)   be issued as fully paid;     (b)   be issued free of all Encumbrances;
and     (c)   rank equally in all respects with the other fully paid ordinary
shares on issue in the capital of the Holdco as at the date of issue.

3.7   Holdco’s obligations       On the relevant Equity Completion Date, Holdco
must:

page 15



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   4 Conduct of the Offer

  (a)   issue the relevant Peabody Subscription Shares, Peabody Top-Up Shares or
Peabody Duty Shares to Peabody;     (b)   issue the relevant AM Subscription
Shares. AM Top-Up Shares or AM Duty Shares to AM BV2;     (c)   issue to Peabody
share certificates or holding statements in respect of the relevant Peabody
Subscription Shares, Peabody Top-Up Shares or Peabody Duty Shares;     (d)  
issue to AM BV2 share certificates or holding statements in respect of the
relevant AM Subscription Shares, AM Top-Up Shares or AM Duty Shares;     (e)  
enter Peabody’s name in Holdco’s register of members as the registered holder of
the relevant Peabody Subscription Shares, Peabody Top-Up Shares or Peabody Duty
Shares; and     (f)   enter AM BV2’s name in Holdco’s register of members as the
registered holder of the relevant AM Subscription Shares, AM Top-Up Shares or AM
Duty Shares.

4   Conduct of the Offer

 

4.1   Substantial holder notifications       The parties will co-operate with
each other to make the disclosures required by, and within the time limits
prescribed by, Part 6C.1 of the Corporations Act.

4.2   Conduct of the Offer

  (a)   The parties will work together to implement the Offer and to formulate
the negotiation strategy regarding the Offer.

  (b)   Bidco and Holdco will ensure representatives of Peabody and AM will have
the opportunity to:

  (1)   participate in material meetings with MCC and MCC’s major shareholders;
and     (2)   access any due diligence information provided by MCC,

      in each case, subject to appropriate confidentiality arrangements being in
place.

  (c)   Each party will provide regular updates to the other parties on any
material developments in relation to:

  (1)   any discussions and negotiations with MCC and MCC’s major shareholders;
and     (2)   the progress of the Offer generally.

  (d)   Except to the extent otherwise provided for, or otherwise contemplated
in, this agreement, the parties will be jointly responsible for the conduct of
the Takeover Bid and for making all material decisions in relation to the Offer.

4.3   Reserved decisions in respect of the Offer

  (a)   Bidco must not, without the prior written consent of Peabody and AM:

  (1)   free the Offer from the minimum acceptance condition to the Offer
referred to in the Agreed Announcement (including by making a statement that the
minimum acceptance condition will be freed if

page 16



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   4 Conduct of the Offer

      Bidco achieves a different percentage Relevant Interest by a particular
date), unless and until the aggregate of the MCC Shares:

  (A)   in which Bidco has a Relevant Interest; and     (B)   for which the
acceptance collection agent under any institutional acceptance facility relating
to the Offer has received acceptance instructions in respect of the Offer,

      represents at least 50.01% of the MCC Shares (on a fully diluted basis).
For the avoidance of doubt, for the purposes of the foregoing, Bidco shall be
treated as having a Relevant Interest in the Tranche A Shares and the Tranche B
Shares;     (2)   free the Offer from the material adverse change condition to
the Offer referred to in the Agreed Announcement if that condition has been
breached or it is reasonably foreseeable that the condition will be breached
before the time when Bidco proposes to free the Offer from all conditions;    
(3)   free the Offer from the ‘prescribed occurrence’ condition to the Offer
referred to in the Agreed Announcement if that condition has been breached or it
is reasonably foreseeable that the condition will be breached before the time
when Bidco proposes to free the Offer from all conditions;     (4)   free the
Offer from the FIRB condition referred to in the Agreed Announcement;     (5)  
free the Offer from the other regulatory approvals condition referred to in the
Agreed Announcement;     (6)   consent to any variation of, or waive any right
of Bidco (other than a right to waive bid conditions) under, any contract
relating to the Offer (including, for the avoidance of doubt, any bid
implementation agreement) between Bidco and MCC; or     (7)   extend the Offer
Period so that the Offer Period is greater than 6 months.

  (b)   However, nothing in clause 4.3(a) limits the ability of Bidco to vary
the Offer by extending the Offer Period up to an aggregate duration of 6 months
(without limiting clause 4.3(a)(7)) or to free the Offer of the defeating
conditions referred to in clauses 4.3(a)(1), 4.3(a)(2), 4.3(a)(3), 4.3(a)(4) and
4.3(a)(5) unless expressly limited by those clauses. All other Offer variations
or Offer condition waivers require the prior written consent of Peabody and AM,
who agree to consider a request for consent in good faith and neither of them
shall withhold consent for an ulterior purpose, including if one of their
purposes or intentions for doing so is to frustrate or delay the Takeover Bid.
If Bidco requests approval for a matter listed in clause 4.3(a), Peabody and AM
must each use its best endeavours to respond to the request as soon as
reasonably practicable and in any event within 2 Business Days after the date on
which the relevant request is received or otherwise within any reasonable
timeframe set by Bidco.

  (c)   For the purposes of this clause 4.3:

  (1)   Peabody agrees that Richard A. Navarre shall be authorised to bind
Peabody; and     (2)   AM agrees that Carole Whittall shall be authorised to
bind AM,

      in relation to any request from Bidco referred to in clause 4.3(b).

page 17



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   4 Conduct of the Offer

4.4   Public announcements

  (a)   Bidco will prepare all public announcements relating to the Offer,
except for the Agreed Announcement.     (b)   Except to the extent required by
law or the rules of any relevant stock exchange, Bidco shall not make any public
announcements relating to the Offer, except for:

  (1)   the Agreed Announcement; and     (2)   any procedural announcements
relating to notifications required under the Corporations Act, including
notifications under section 630, section 633 (without prejudice to clause
5.1(b)), section 643 (without prejudice to clause 5.6), section 650D (without
prejudice to clause 4.3(a)), section 650F (without prejudice to clause 4.3(a)),
section 652B and Chapter 6A (each a Procedural Announcement),

      without the prior written consent of Peabody and AM. If Bidco proposes to
make any public announcement relating to the Offer because it is required to do
so by law or the rules of any relevant stock exchange (except for the Agreed
Announcement or a Procedural Announcement), it shall provide Peabody and AM with
a reasonable opportunity to review and comment on any such announcement, having
regard to the urgency of its release, and give reasonable consideration to any
comments made by Peabody and AM on any such announcement.     (c)   Except to
the extent required by law or the rules of any relevant stock exchange, Peabody
shall not, and Peabody shall procure that none of its Related Bodies Corporate
shall, make any public announcements relating to the Offer (except for the
Agreed Announcement or a Procedural Announcement) without the prior written
consent of AM and Bidco. If Peabody or a Related Body Corporate of Peabody
proposes to make any public announcement relating to the Offer because it is
required to do so by law or the rules of any relevant stock exchange, Peabody
shall provide Bidco and AM with a reasonable opportunity to review and comment
on any such announcement, having regard to the urgency of its release, and give
reasonable consideration to any comments made by AM and Bidco on any such
announcement.     (d)   Except to the extent required by law or the rules of any
relevant stock exchange, AM shall not, and AM shall procure that none of its
Related Bodies Corporate shall, make any public announcements relating to the
Offer (except for the Agreed Announcement) without the prior written consent of
Peabody and Bidco. If AM or a Related Body Corporate of AM proposes to make any
public announcement relating to the Offer because it is required to do so by law
or the rules of any relevant stock exchange, AM shall provide Bidco and Peabody
with a reasonable opportunity to review and comment on any such announcement,
having regard to the urgency of its release, and give reasonable consideration
to any comments made by Peabody and Bidco on any such announcement.

4.5   Dealings with Governmental Agencies

  (a)   (FIRB) Bidco will, as soon as reasonably practicable after the date of
this agreement (if it has not already done so before the date of this
agreement), file an application with FIRB:

  (1)   on behalf of itself, the Peabody group of companies and the AM group of
companies seeking to fulfil the FIRB condition to the Offer referred to in the
Agreed Announcement; and     (2)   on behalf of itself and the Peabody Group
seeking to fulfil the FIRB condition referred to in the Pre-Bid Acceptance Deed.

page 18



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   5 Bidder’s Statement

      Peabody, AM and Holdco agree to co-operate with, and provide all
reasonable assistance and information to, Bidco to enable Bidco to complete and
file that application.

  (b)   (Other consents and approvals) Each party:

  (1)   will use its reasonable endeavours to obtain any other consents or
approvals required from any Governmental Agencies in connection with this
agreement or the Takeover Bid;     (2)   will provide all reasonable assistance
to the other parties (as required) in connection with obtaining any such
consents or approvals;     (3)   will not, and will ensure its Related Bodies
Corporate and Associates do not, do anything intended to prevent or delay, or
that would be reasonably likely to have the effect of preventing or delaying,
any such consents or approvals being given to any party; and     (4)   will
consult with each other party in good faith as to any applications or
submissions to be made to Governmental Agencies and give reasonable
consideration to all comments made on those applications or submissions.

  (c)   (No undertakings) Nothing in this clause 4.5 requires any party to give
any undertakings to any Governmental Agency.

4.6   Compulsory acquisition

  (a)   If Bidco acquires the right to compulsorily acquire any outstanding MCC
Shares under Chapter 6A of the Corporations Act, Bidco must exercise that right.
    (b)   Bidco must keep Peabody and AM reasonably informed of the progress of,
and all material actions and developments in relation to, the compulsory
acquisition process.

5   Bidder’s Statement

 

5.1   Preparation

  (a)   As required by the Corporations Act, Bidco must prepare, lodge and serve
the Bidder’s Statement.     (b)   Bidco will:

  (1)   prepare the Bidder’s Statement in consultation with Peabody and AM;    
(2)   provide Peabody and AM with a reasonable opportunity to review and comment
on drafts of the Bidder’s Statement; and     (3)   give reasonable consideration
to all comments made by Peabody and AM on drafts of the Bidder’s Statement.

5.2   Compliance       Each party must take all reasonable steps to ensure that
the Bidder’s Statement is not misleading or deceptive in any material respect
(whether by omission or otherwise) and complies with the requirements of all
applicable laws and regulations including:

  (a)   the Corporations Act;     (b)   the ASX Listing Rules;

page 19



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   5 Bidder’s Statement

  (c)   ASIC Regulatory Guides; and     (d)   Takeovers Panel Guidance Notes.

5.3   Peabody Information

  (a)   Peabody must provide to Bidco all information relating to Peabody and
its Related Bodies Corporate which is required to be included in the Bidder’s
Statement (Peabody Information), including a description of itself, its
arrangements for satisfying its funding obligations under clause 3 of this
agreement and its intentions in relation to MCC.     (b)   Bidco must not lodge
the Bidder’s Statement with ASIC unless and until Bidco receives from Peabody a
duly completed and signed consent to be named in the Bidder’s Statement in
accordance with section 636(3) of the Corporations Act in connection with:

  (1)   the Peabody Information; and     (2)   Bidco’s intentions with respect
to MCC (noting that Peabody, AM and Bidco will jointly agree the intentions to
be set out in the Bidder’s Statement).

      Peabody shall not unreasonably withhold or delay the giving of such
consent.

5.4   AM Information

  (a)   AM must provide to Bidco all information relating to AM and its Related
Bodies Corporate which is required to be included in the Bidder’s Statement (AM
Information), including a description of itself, the arrangements for satisfying
the funding obligations of AM BV2 under clause 3 of this agreement and its
intentions in relation to MCC.     (b)   Bidco must not lodge the Bidder’s
Statement with ASIC unless and until Bidco receives from AM a duly completed and
signed consent to be named in the Bidder’s Statement in accordance with section
636(3) of the Corporations Act in connection with:

  (1)   the AM Information; and     (2)   Bidco’s intentions with respect to MCC
(noting that Peabody, AM and Bidco will jointly agree the intentions to be set
out in the Bidder’s Statement).

      AM shall not unreasonably withhold or delay the giving of such consent.

5.5   Statements in the Bidder’s Statement

  (a)   Peabody acknowledges that the Bidder’s Statement will include a
statement to the effect that Peabody takes responsibility for the Peabody
Information and that neither Holdco, Bidco, AM nor any member of the AM Group is
responsible for the Peabody Information contained in the Bidder’s Statement.    
(b)   To the extent permitted by law, Peabody indemnifies Holdco, Bidco and AM
from and against any and all claims, actions, damages, losses, liabilities,
costs, expenses or payments of whatever nature and however arising, which
Holdco, AM or Bidco may suffer or incur by reason of or in relation to the
Peabody Information contained in the Bidder’s Statement.     (c)   AM
acknowledges that the Bidder’s Statement will include a statement to the effect
that AM takes responsibility for the AM Information and that neither Holdco,
Bidco, Peabody nor any member of the Peabody Group is responsible for the AM
Information contained in the Bidder’s Statement.

page 20



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   5 Bidder’s Statement

  (d)   To the extent permitted by law, AM indemnifies Holdco, Bidco and Peabody
from and against any and all claims, actions, damages, losses, liabilities,
costs, expenses or payments of whatever nature and however arising, which
Holdco, Peabody or Bidco may suffer or incur by reason of or in relation to the
AM Information contained in the Bidder’s Statement.

5.6   Updating information

  (a)   AM and Peabody must each take all reasonable steps to ensure that the
Bidder’s Statement be updated by all such further or new information which may
arise after the Bidder’s Statement has been issued which is necessary to ensure
that it is not misleading or deceptive in any material respect (whether by
omission or otherwise), including by providing details of such information to
Bidco as soon as possible.     (b)   Bidco must provide Peabody and AM with a
reasonable opportunity to review and comment on drafts of any supplementary
bidder’s statement and must give reasonable consideration to all comments made
by Peabody and AM on drafts of any supplementary bidder’s statement.

5.7   Standstill

  (a)   Subject to clause 5.7(b), Peabody and AM must not, and must ensure that
their respective Related Bodies Corporate and Associates (other than Holdco and
Bidco) (alone or with others) do not:

  (1)   acquire a Relevant Interest in any MCC Shares;     (2)   provide, or
agree to provide, any consideration for MCC Shares under any purchase or
agreement;     (3)   enter into any derivative or synthetic agreement, deed or
other arrangement under which payments may be made that are referable (in whole
or part) to the trading price, or the economic value, of MCC Shares; or     (4)
  aid, abet, counsel, assist, facilitate or induce any other person in doing, or
publicly announce that it will do, any of the things mentioned in this clause
5.7(a).

  (b)   Nothing in clause 5.7(a) prevents:

  (1)   any party (or any of their respective Related Bodies Corporate or
Associates) from taking any steps to implement the Offer;     (2)   any party
(or any of their respective Related Bodies Corporate or Associates) acquiring a
Relevant Interest in MCC Shares as a result of:

  (A)   acceptances of the Offer;     (B)   the terms of this agreement; or    
(C)   the terms of the Pre-Bid Acceptance Deed; or

  (3)   Bidco or Peabody (or any of their respective Related Bodies Corporate)
acquiring a Relevant Interest in MCC Shares, for consideration per MCC Share
which does not exceed the consideration per MCC Share set out in the Agreed
Announcement, prior to the commencement of the Offer Period (including by way of
on-market acquisitions, option agreements or pre-bid acceptance agreements) (any
such shares, the New Peabody Shares), provided that, pursuant to the terms of
the acquisition, Bidco is entitled (whether or not subject to the fulfilment of
any conditions) to become

page 21



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   6 Exclusivity arrangements

      registered as the sole legal and full beneficial owner of the relevant MCC
Shares on or before the date the first Subscription Notice is given under clause
3.2(a).

6   Exclusivity arrangements   6.1   Prohibition

  (a)   During the Exclusivity Period, the parties must not, and must ensure
that none of their respective Related Persons, directly or indirectly:

  (1)   (no shop) solicit, invite, encourage or initiate (including by the
provision of non-public information) any inquiry, expression of interest, offer,
proposal or discussion by any person in relation to, or which would reasonably
be expected to encourage or lead to the making of, an actual, proposed or
potential Competing Proposal or communicate to any person an intention to do
anything referred to in this clause 6.1(a)(1); or     (2)   (no talk)

  (A)   participate in or continue any negotiations or discussions with respect
to any inquiry, expression of interest, offer, proposal or discussion by any
person to make or which would reasonably be expected to encourage or lead to the
making of an actual, proposed or potential Competing Proposal or participate in
or continue any negotiations or discussions with respect to any actual, proposed
or potential Competing Proposal;     (B)   negotiate, accept or enter into, or
offer or agree to negotiate, accept or enter into, any agreement, arrangement or
understanding regarding an actual, proposed or potential Competing Proposal;    
(C)   disclose any non-public information about the business or affairs of MCC
or any Subsidiary of MCC to a Third Party (other than a Governmental Agency)
with a view to obtaining or which would reasonably be expected to encourage or
lead to receipt of an actual, proposed or potential Competing Proposal; or    
(D)   communicate to any person an intention to do anything referred to in this
clause 6.1(a)(2).

  (b)   (No participation in consortiums etc) Without limiting clause 6.1(a),
during the Exclusivity Period:

  (1)   the parties must not, and must ensure that none of their respective
Related Bodies Corporate (alone or with others), directly or indirectly,
participate in a consortium, joint bidding structure or other structure which is
similar to the structure contemplated by this agreement in connection with an
actual, proposed or potential Competing Proposal or agree to do anything in the
foregoing;     (2)   AM must not, and must ensure that none of its Related
Bodies Corporate (alone or with others), Deal or agree to Deal in any of the AM
Shares, other than:

page 22



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   6 Exclusivity arrangements

  (A)   if the result of the Dealing is merely that AM BV2 holds the AM Shares
in which case AM must ensure that AM BV2 does not Deal in any of the AM Shares;
    (B)   entering into the Pre-Bid Acceptance Deed; and     (C)   AM BV2
accepting the Offer; and

  (3)   AM will vote the AM Shares against, or will ensure that the AM Shares
are voted against, any Competing Proposal.

  (c)   (FIRB) Despite any other provision of this agreement, clause 6.1(b) is
of no force or effect in relation to the Tranche B Shares only (and not, for the
avoidance of doubt, in relation to the Tranche A Shares) unless and until one of
the following matters has occurred:

  (1)   Holdco or Bidco has received a written notice under the Foreign
Acquisitions and Takeovers Act 1975 (Cth) (FATA), by or on behalf of the
Treasurer of the Commonwealth of Australia stating that the Commonwealth
Government does not object to the transactions contemplated by the Pre-Bid
Acceptance Deed, either unconditionally or on terms that are acceptable to
Holdco;     (2)   the Treasurer of the Commonwealth of Australia becomes
precluded from making an order in relation to the transactions contemplated by
the Pre-Bid Acceptance Deed under the FATA; or     (3)   if an interim order is
made under the FATA in respect of the transactions contemplated by the Pre-Bid
Acceptance Deed, the subsequent period for making a final order prohibiting the
transactions contemplated by it elapses without a final order being made.

  (d)   For the avoidance of doubt, it is agreed that AM BV2 is, and shall be
treated in this agreement as, a Related Body Corporate of AM.

6.2   Cease existing discussions       During the Exclusivity Period, the
parties will cease and will not recommence any discussions or negotiations
existing before the entry into this agreement relating to any actual, proposed
or potential Competing Proposal.   6.3   Notification of approaches

  (a)   During the Exclusivity Period, each party must as soon as possible
notify the other parties in writing if it, or any of its Related Persons,
becomes aware of any direct or indirect:

  (1)   approach or attempt to initiate any negotiations or discussions, or
intention to make such an approach or attempt to initiate any negotiations or
discussions, in respect of any expression of interest, offer, proposal or
discussion in relation to an actual Competing Proposal or a proposed or
potential Competing Proposal; or     (2)   proposal made to it or any of its
Related Persons, in connection with, or in respect of any exploration or
completion of, an actual Competing Proposal or a proposed or potential Competing
Proposal.

  (b)   A notification given under clause 6.3(a) must include details of:

  (1)   the identity of the relevant person making or proposing the relevant
actual, proposed or potential Competing Proposal and the nature and
circumstances of the relevant approach or attempt (including details of what was
said and by whom);

page 23



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   7 Director arrangements

  (2)   all material terms and conditions of the actual, proposed or potential
Competing Proposal;     (3)   the type of Competing Proposal involved; and    
(4)   the form and aggregate amount of consideration proposed to be offered
(including in the case of any securities that will form all or part of the
consideration, whether the securities are proposed to be listed on any stock
exchange).

  (c)   Except as required by law or the rules of any relevant stock exchange,
AM must not make, and must ensure that none of its Related Bodies Corporate
make, any announcements in relation to an actual, proposed or potential
Competing Proposal without the prior written consent of Peabody and Bidco. If AM
or any Related Body Corporate proposes to make any public announcement relating
to an actual, proposed or potential Competing Proposal because it is required to
do so by law or the rules of any relevant stock exchange, it shall provide Bidco
and Peabody with a reasonable opportunity to review and comment on any such
announcement, having regard to the urgency of its release, and give reasonable
consideration to any comments made by Peabody and Bidco on any such
announcement.

7   Director arrangements     7.1   Notifications       At least 5 Business Days
before the last day of the Offer Period, AM must notify Holdco and Bidco of the
names of up to 2 persons it wishes to be appointed as directors of Holdco and
Bidco from the first day after the end of the Offer Period and deliver to Holdco
and Bidco a consent to act and notification of interests signed by each such
person.   7.2   Board resolution       Holdco and Bidco must ensure that a
meeting of:

  (a)   the directors of Bidco is convened and the appointment of each person
notified under clause 7.1 as a director of Bidco is approved; and     (b)   the
directors of Holdco is convened and the appointment of each person notified
under clause 7.1 as a director of Holdco is approved,

    provided that a consent to act and notification of interests signed by each
such person has been delivered to Holdco and Bidco.   7.3   Holdco constitution
      Peabody must procure that, on the first day after the end of the Offer
Period, Holdco’s constitution is the Agreed Constitution.   7.4   Observer
rights

  (a)   Subject to clause 7.4(d), from the date of this agreement until the end
of the Offer Period, AM and Peabody shall each have the right to have an
observer present at Holdco and Bidco board meetings.     (b)   AM and Peabody
shall notify each other party in writing of any person that it wishes to have
appointed as its observer during the period referred to in clause 7.4(a).

page 24



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   8 Termination

  (c)   Holdco and Bidco shall ensure that any observer nominated by either AM
or Peabody shall have reasonable notice of any Holdco or Bidco board meetings.  
  (d)   Any observer nominated by either AM or Peabody shall not be entitled to:

  (1)   be present at any board meeting, or during part of any board meeting, if
that person would not have been entitled to be so present if that person was a
Holdco or Bidco director, including on the grounds of a conflict of interest; or
    (2)   receive any information if to do so would or would reasonably be
likely to result in the waiver of legal professional privilege.

8   Termination     8.1   Termination       Subject to clause 8.2, this
agreement will terminate automatically and with immediate effect if:

  (a)   no party releases (or causes the release of) the Agreed Announcement to
ASX during the Announcement Window;     (b)   AM or AM BV2 tenders the AM Shares
into the Offer and AM advises Peabody and Holdco by written notice given to
Peabody and Holdco before the expiration of the Offer Period that AM wishes to
terminate this agreement (Termination Notice);     (c)   not all of the
defeating conditions to the Offer have either been freed or fulfilled by the end
of the Offer Period; or     (d)   Bidco is entitled to withdraw unaccepted
Offers under the Takeover Bid and withdraws those unaccepted Offers in
accordance with section 652A of the Corporations Act.

  8.2   Effect of termination         If this agreement is terminated under this
clause 8 then:     (a)   each party is released from its obligations to further
perform its obligations under this agreement, except those expressed to survive
termination;     (b)   each party retains the rights it has against the others
in respect of any breach of this agreement occurring before termination; and    
(c)   the rights and obligations of each party under each of the following
clauses and schedules will continue independently from the other obligations of
the parties and survive termination of this agreement:

  (1)   clause 1 (Definitions, interpretation and agreement components);     (2)
  if this agreement is terminated under clause 8.1(b), clause 3 (Takeover Bid
funding arrangements);     (3)   clause 6 (Exclusivity arrangements), provided
that, if this agreement is terminated by AM pursuant to clause 8.1(b), Peabody,
Holdco, Bidco and their respective Related Persons shall cease to be bound by
clause 6;     (4)   clause 8 (Termination);

page 25



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   8 Termination

  (5)   if this agreement is terminated under clause 8.1(b), clause 9.1 (Mutual
warranties) but only to the extent that the warranties in clause 9.1 are given
by AM and AM BV2 and clause 9.2 (Warranties by AM);     (6)   clause 10
(Confidentiality);     (7)   clause 11 (Duties, costs and expenses), except for
clause 11.4 if this agreement is terminated by AM pursuant to clause 8.1(b);    
(8)   clause 12 (GST);     (9)   clause 13 (General); and     (10)   Schedule 2
(Transfer Steps).

8.3   Duties imposed as a result of termination

  (a)   AM agrees to pay Peabody an amount equal to 50% of any Duties in any
jurisdiction that may be suffered or incurred by a Peabody Party directly or
indirectly as a result of or in connection with the termination of this
agreement under clause 8.1 and the transactions and matters contemplated by
clause 8.4 and 8.5. Such payment shall be made within 5 Payment Business Days of
Peabody providing AM with evidence of such Duty becoming payable or having been
paid. Peabody holds the benefit of this clause on trust for the benefit of each
Peabody Party.     (b)   Peabody agrees to pay AM an amount equal to 50% of any
Duties in any jurisdiction that may be suffered or incurred by an AM Party
directly or indirectly as a result of or in connection with the termination of
this agreement under clause 8.1 and the transactions and matters contemplated by
clause 8.4 and 8.5. Such payment shall be made within 5 Payment Business Days of
AM providing Peabody with evidence of such Duty becoming payable or having been
paid. AM holds the benefit of this clause on trust for the benefit of each AM
Party.

8.4   Automatic termination

  (a)   If this agreement is terminated under clause 8.1(a), 8.1(c) or 8.1(d),
at 11.00am on the day that is 2 Payment Business Days after the date of
termination at the Sydney offices of Freehills or at such other time or place
agreed in writing by AM BV2, Peabody and Holdco (the Automatic Termination
Completion Date):

  (1)   AM BV2 must sell to Peabody (or its nominee), and Peabody must purchase
(or must procure that its nominee shall purchase), the Holdco Shares issued to
AM BV2 referred to in clause 3.1 clear and free of all Encumbrances and other
third party rights or interests of any nature (whether legal or otherwise);    
(2)   AM BV2 must deliver to Peabody (or its nominee) the share certificates or
holding statements, and executed transfers in favour of Peabody (or its
nominee), for the Holdco Shares issued to AM BV2 referred to in clause 3.1; and
    (3)   subject to AM BV2 complying with its obligations under clause
8.4(a)(2), Peabody must pay (or must procure that its nominee shall pay) $2 to
AM BV2 (or as directed by AM BV2) in immediately available funds, being the
purchase price for the Holdco Shares issued to AM BV2 as referred to in clause
3.1.

  (b)   If this agreement is terminated under clause 8.1(a), 8.1(c) or 8.1(d),
AM BV2 will be deemed to have represented and warranted in favour of Peabody on
the Automatic Termination Completion Date that it transfers to Peabody (or its

page 26



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   8 Termination

      nominee) legal and beneficial title to the Holdco Shares issued to AM BV2
referred to in clause 3.1, free of any Encumbrances or third party rights or
interests of any nature (whether legal or otherwise) and with all rights,
including dividend rights, attached or accruing to them on and from the date of
this agreement. AM BV2 gives no other express or implied warranties other than
set out in this clause 8.4(b). All warranties implied by statute, general law or
custom are excluded except to the extent that exclusion is prohibited by law.

8.5   Termination by AM

  (a)   If AM causes this agreement to be terminated under clause 8.1(b), at
11.00am on the third Payment Business Day after the Settlement Date or on an
earlier date nominated in writing by Peabody to AM (Transfer Date), at the
Sydney offices of Freehills or at such other time or place agreed in writing by
AM and Peabody:

  (1)   AM must sell to Peabody, and Peabody must purchase for the Purchase
Price, the AM BV2 Shares clear and free clear of all Encumbrances and other
third party interests of any nature (whether legal or otherwise);     (2)  
subject to AM complying with its obligations in Schedule 2, Peabody must pay to
AM as the Purchase Price for the AM BV2 Shares, in immediately available funds,
an amount equal to the sum of:

  (A)   the aggregate of all amounts received by Holdco from AM BV2 from the
date of this agreement until the end of the Purchase Price Calculation Period
pursuant to AM BV2’s obligations under clause 3.2 (Funding Amounts);     (B)  
an amount equal to all interest paid or payable by AM on the Funding Amounts in
respect of the Purchase Price Calculation Period; and     (C)   any utilisation
fee paid or payable by AM in respect of the Funding Amounts, but excluding, for
the avoidance of doubt, all arrangement and facility fees and other costs and
expenses paid or payable by AM in respect of the Funding Amounts,

      (the Purchase Price).

  (b)   AM must sell the AM BV2 Shares to Peabody together with all rights:

  (1)   attached to them as at the date of this agreement; and     (2)   that
accrue between the date of this agreement and the Transfer Date.

  (c)   On or before the Transfer Date, AM and Peabody must carry out the steps
referable to each of them in Schedule 2.     (d)   Title to and risk in the AM
BV2 Shares will pass to Peabody on the Transfer Date when AM and Peabody have
performed the obligations under Schedule 2.     (e)   If AM causes this
agreement to be terminated under clause 8.1(b), AM BV2 irrevocably directs Bidco
to pay to AM (or as AM directs), in immediately available funds, all amounts
payable to AM BV2 under the Offer.     (f)   Peabody may direct AM to transfer
the AM BV2 Shares to an entity it nominates in writing at least 3 Business Days
before the Transfer Date. In that event, references to ‘Peabody’ in this clause
8.5 shall be deemed to be references to the entity so nominated (except for the
references contained in clauses 8.5(a)(2) and 8.5(g)).

page 27



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   8 Termination

  (g)   If AM causes this agreement to be terminated under clause 8.1(b), AM
shall promptly indemnify Peabody (and each of its Related Bodies Corporate and
Peabody’s nominee (if any)), Bidco, Holdco and AM BV2 from and against:

  (1)   (Prior Duties) except as provided for in clause 8.3, any and all Duties
in any jurisdiction imposed on AM BV2, or in respect of which AM BV2 became
liable, in any such case on or before the Transfer Date, or which otherwise
directly or indirectly relate to matters, events or circumstances that occurred
or arose on or before the Transfer Date, including any and all Duties arising as
a direct or indirect result of the transfer of the AM Shares from AM to AM BV2.
For the avoidance of doubt, AM will not be liable under this paragraph (1) for
any Duties in any jurisdiction which result from or are connected with the
termination of this agreement under clause 8.1 and the transactions and matters
contemplated by this clause 8.5;     (2)   (Taxes relating to the period before
termination) any and all Taxes in any jurisdiction imposed on AM BV2, or in
respect of which AM BV2 became liable, in any such case on or before the
Transfer Date, or which otherwise directly or indirectly relate to matters,
events or circumstances that occurred or arose on or before the Transfer Date,
including any and all Taxes arising as a direct or indirect result of (i) the
transfer of the AM Shares from AM to AM BV2 or (ii) the transfer of the AM
Shares to Bidco as a result of an acceptance of the Offer; and     (3)   (Other
losses) any and all claims, actions, damages, losses, liabilities, costs,
expenses or payments of whatever nature and however arising and in whichever
jurisdiction, which Peabody or a Related Body Corporate or Peabody’s nominee (if
any) may suffer or incur as a direct or indirect result of any of the
representations and warranties in clause 9.1 and 9.2 being untrue.

      Peabody holds the benefit of this clause on trust for the benefit of each
of its Related Bodies Corporate and its nominee (if any).     (h)   Following
the payment of the Purchase Price, Peabody shall have no further liability to AM
in connection with the termination of this agreement under clause 8.1(b), except
to the extent provided for in clause 9.2(a).     (i)   For the purposes of this
agreement:

  (1)   Settlement Date means the later of:

  (A)   the date which is 90 days after the date on which the Termination Notice
is given to Peabody and Holdco; or     (B)   if on or after the date on which
the Termination Notice is given to Peabody and Holdco but before the date
referred to in clause 8.5(i)(1)(A), a GFC Event occurs, the date which is
120 days after the date on which the Termination Notice is given to Peabody and
Holdco; and

  (2)   Purchase Price Calculation Period means the period commencing on the
date on which the Termination Notice is given to Peabody and Holdco and ending
on the earlier of:

  (A)   the Settlement Date; and     (B)   the date which is 3 Payment Business
Days before any earlier date nominated by Peabody pursuant to the introductory
paragraph of this clause 8.5(a).

page 28



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   9 Warranties

  (j)   AM agrees to procure that from the time this agreement is entered into
until the later of the end of the Offer Period or, AM causes this agreement to
be terminated under clause 8.1(b), the Transfer Date (each inclusive):

  (1)   AM BV2 does not commence trading or have any function or operations
other than the holding of Holdco Shares;     (2)   AM BV2 does not acquire any
assets (excluding cash), except for the Holdco Shares issued or to be issued to
it under the terms of this agreement or incur any liabilities or engage the
services of any employees; and     (3)   AM BV2 does not enter into any
agreement, arrangement or understanding, except for this agreement and the
Shareholders’ Deed.

9   Warranties       9.1   Mutual warranties       Each party represents and
warrants to each other party as at the date of this agreement and on each day
until the end of the Offer Period (each inclusive) that:

  (a)   (validly existing) it is a validly existing corporation registered under
the laws of its place of incorporation;     (b)   (authority) the execution and
delivery of this agreement has been properly authorised by all necessary
corporate action by it;     (c)   (power) it has full corporate power and lawful
authority to execute, deliver and perform this agreement and to consummate and
perform or cause to be performed its obligations under this agreement in
accordance with its terms;     (d)   (binding obligations) subject to laws
generally affecting creditors’ rights and the principles of equity, this
agreement constitutes legal, valid and binding obligations on it; and     (e)  
(no default) this agreement does not conflict with or result in the breach of or
a default under any provision of its constitution or any writ, order or
injunction, judgment, law, rule or regulation to which it is party or subject or
by which it is bound.

9.2   Warranties by AM       AM represents and warrants in favour of Peabody,
Holdco and Bidco as at the date of this agreement and on each day until the end
of the Offer Period or, if a Termination Notice has been given, until the
Transfer Date (in each case, each inclusive) that:

  (a)   (ownership) it is the legal and full beneficial owner of the AM Shares
(subject to the proposed transfer of its AM Shares to AM BV2, the terms of this
agreement and the Offer after AM BV2 accepts the Offer) and neither it, nor any
Related Body Corporate nor any Associate (other than a party to this agreement)
has a Relevant Interest in any other MCC Shares;     (b)   (Encumbrances) except
for AM BV2’s Relevant Interest in the AM Shares, the AM Shares are:

  (1)   free of all Encumbrances and other third party rights or interests of
any nature (whether legal or otherwise) (subject to the terms of the Offer after
it accepts the Offer);

page 29



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   9 Warranties

  (2)   free from restrictions on transfer of any nature (whether legal or
otherwise); and

  (3)   fully paid and no money is owing to MCC in respect of the AM Shares;

  (c)   (compliance with laws) other than as contemplated under this agreement
or by any of the conditions in the Agreed Announcement, no approvals are
required to be obtained by AM or any of its Related Bodies Corporate under any
law, rule or regulation to perform and observe its obligations under this
agreement;     (d)   (MCC Shares) as at the date of this agreement, neither it
nor any of its Related Bodies Corporate nor any of its Associates (other than a
party to this agreement):

  (1)   has a Relevant Interest in any MCC Shares (other than the AM Shares) and
that the AM Shares are the only MCC Shares in which it and its Related Bodies
Corporate and its Associates (other than a party to this agreement) have a
Relevant Interest;     (2)   is a party to any derivative or synthetic
agreement, deed or other arrangement under which payments may be made that are
referable (in whole or part) to the trading price, or the economic value, of MCC
Shares; or     (3)   has provided, or agreed to provide, any consideration for
MCC Shares under any purchase or agreement during the 4 month period ending on
the date of this agreement;

  (e)   (provision of information) subject to any obligations of confidence or
other restrictions imposed by contract, law, regulation or order of any
Governmental Agency, AM has not, so far as AM’s members of the AM deal team are
aware, before the entry into this agreement, deliberately withheld from Peabody,
Holdco or Bidco any information relating to MCC that would reasonably be
expected to materially affect the decision of Peabody, Holdco or Bidco to invest
in MCC, other than information that is the subject of legal professional
privilege and other than information the disclosure of which would prejudice
AM’s legitimate commercial business interests (including board papers and
subjective internal assessments of value) and which no reasonable commercial
business person would expect AM to disclose to Peabody;     (f)   (existing
shares)

  (1)   AM is the legal and beneficial owner of the AM BV2 Shares;     (2)   the
AM BV2 Shares comprise all of the equity interests in AM BV2, have been validly
issued, are fully paid and no money is owing in respect of them;     (3)   other
than the terms of the AM BV2 Shares, no agreement, arrangement, or understanding
has been entered into or made to issue further equity interests in AM BV2 and no
instruments or other rights exist which may convert into, or result in the
issuance of, any equity interests in AM BV2;     (4)   only Peabody is entitled
to acquire any equity interest in AM BV2, and such entitlement is on the terms
and conditions of this agreement;     (5)   AM owns all the equity interests in
the capital of AM BV2, and no one other than Peabody will have a right to
acquire any shares in the capital of AM BV2; and     (6)   on the Transfer Date,
Peabody will acquire the full legal and beneficial ownership of the AM BV2
Shares free and clear of all Encumbrances and other third party interests of any
nature (whether legal or

page 30



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   9 Warranties

    otherwise), subject to registration of Peabody in the register of members of
AM BV2;

  (g)   (no trading) AM BV2 had not commenced trading and has, and has had, no
function or operations other than the holding of Holdco Shares;     (h)  
(assets and liabilities) AM BV2 has no assets, except for cash and the Holdco
Shares issued or to be issued to it under the terms of this agreement and AM BV2
has no liabilities or employees. The Holdco Shares issued or to be issued to AM
BV2 under the terms of this agreement will held by AM BV2 free and clear of all
Encumbrances and other third party rights or interests of any nature (whether
legal or otherwise) and AM BV2 will be the legal and beneficial owner of the
Holdco Shares issued or to be issued to AM BV2 under the terms of this
agreement; and     (i)   (agreements) AM BV2 has not entered into any agreement,
arrangement or understanding, except for this agreement and the Shareholders’
Deed.

9.3   Warranties by Peabody       Peabody represents and warrants in favour of
AM as at the date of this agreement and on each day until the end of the Offer
Period (each inclusive) that:

  (a)   (Encumbrances) the Holdco Shares that are issued to AM BV2 under this
agreement will:

  (1)   be free of all Encumbrances and other third party rights or interests of
any nature (whether legal or otherwise);     (2)   rank equally in all respects
with the other Holdco Shares; and     (3)   be issued as fully paid;

  (b)   (solvency) Holdco is solvent and able to pay its debts as and when they
fall due (other than as a result of any default by AM of its obligations
pursuant to clause 3);     (c)   (Peabody Shares) either it or Bidco is the
legal and beneficial owner of the Peabody Shares; and     (d)   (provision of
information) subject to any obligations of confidence or other restrictions
imposed by contract, law, regulation or order of any Governmental Agency,
Peabody has not, so far as Peabody’s members of the Peabody deal team are aware,
before the entry into this agreement, deliberately withheld from AM any
information relating to MCC that would reasonably be expected to materially
affect the decision of AM to reinvest in MCC, other than information that is the
subject of legal professional privilege and other than information the
disclosure of which would prejudice Peabody’s legitimate commercial business
interests (including board papers and subjective internal assessments of value)
and which no reasonable commercial business person would expect Peabody to
disclose to AM.

9.4   Warranties by Peabody, Holdco and Bidco       Peabody, Holdco and Bidco
each represent and warrant in favour of AM as at the date of this agreement and
on each day until the end of the Offer Period (each inclusive) that:

  (a)   (compliance with laws) other than as contemplated under this agreement
or in the Agreed Announcement, no approvals are required to be obtained by
Peabody, Holdco or Bidco or by any Related Body Corporate of any of them under
any law, rule or regulation to perform and observe their obligations under this
agreement;

page 31



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   10 Confidentiality

  (b)   (MCC Shares) as at the date of this agreement, none of them nor any
Related Body Corporate nor any Associates of any of them (other than a party to
this agreement):

  (1)   has a Relevant Interest in any MCC Shares (other than the AM Shares, the
Peabody Shares and any New Peabody Shares);     (2)   is a party to any
derivative or synthetic agreement, deed or other arrangement under which
payments may be made that are referable (in whole or part) to the trading price,
or the economic value, of MCC Shares; or     (3)   has provided, or agreed to
provide, any consideration for MCC Shares (other than the AM Shares, the Peabody
Shares and any New Peabody Shares) under any purchase or agreement during the
4 month period ending on the date of this agreement;

  (c)   (existing shares)

  (1)   at the date of this agreement, Peabody owns all the Holdco Shares;    
(2)   at the date of this agreement, the entire issued share capital of Holdco
comprises 2 Holdco Shares;     (3)   only Peabody and AM BV2 will, before the
end of the Offer Period, be entitled to acquire Holdco Shares, and such
entitlement will be on the terms and conditions of this agreement only; and    
(4)   Holdco owns all the shares in the capital of Bidco, and no one other than
Holdco will have a right to acquire any shares in the capital of Bidco before
the end of the Offer Period; and

  (d)   (no trading) as at the date of this agreement, neither Holdco nor Bidco
had commenced trading and neither had any assets or liabilities.

9.5   Reliance on representations and warranties

  (a)   Each party acknowledges that no party (nor any person acting on its
behalf) has made any representation, warranty or other inducement to it to enter
into this agreement, except for representations, warranties or inducements
expressly set out in this agreement.     (b)   Each party acknowledges and
confirms that it does not enter into this agreement in reliance on any
representation, warranty or other inducement by or on behalf of any other party,
except for any representation, warranty or inducement expressly set out in this
agreement.

9.6   Notification       Each party will promptly advise the other parties in
writing if it becomes aware of any fact, matter or circumstance that constitutes
or may constitute a breach of any of the representations and warranties given by
it under this agreement.   9.7   Independent warranties

Each of the representations and warranties in this agreement is to be construed
independently of the others and is not limited by reference to any other
representation or warranty.

page 32



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   10 Confidentiality

10   Confidentiality    

  (a)   Each party acknowledges and agrees that it continues to be bound by the
Confidentiality Agreement in respect of all information received by it from the
other party before or after the date of this agreement.     (b)   The rights and
obligations of the parties under the Confidentiality Agreement survive
termination of this agreement.

11   Duties, costs and expenses       11.1   Duties       Holdco must pay all
Duty in respect of the execution, delivery and performance of this agreement,
unless otherwise provided for in this agreement.   11.2   Parties to pay own
other costs

  (a)   Except as set out in clause 11.1 and 11.3, and unless otherwise provided
for in this agreement, each party must pay its own costs and expenses in respect
of the negotiation, preparation, execution, delivery and registration of this
agreement and any other agreement or document entered into or signed under this
agreement or in connection with the Offer.     (b)   Any action to be taken by
any party in performing its obligations under this agreement must be taken at
its own cost and expense unless otherwise provided in this agreement.

11.3   Common advisory costs

  (a)   Peabody will pay directly 100% of, and AM will reimburse Peabody 40% of,
any legal, accounting, tax, financial, facilitation and other advisory fees and
disbursements of common advisors or service providers (each a Jointly Retained
Party) to Peabody, AM, Holdco and Bidco in connection with the transactions
contemplated by this agreement, including the Offer, whose appointment as a
Jointly Retained Party is, and the terms of that appointment are, agreed in
writing between Peabody and AM.     (b)   AM will reimburse Peabody for 40% of
the fees and disbursements of the Jointly Retained Parties within 2 Payment
Business Days of Peabody providing AM with evidence of such fees and
disbursements being paid.

11.4   Break fees and other payments

  (a)   If MCC pays Holdco or Bidco any break fee (or similar consideration) in
connection with the Offer:

  (1)   60% of the amount of that break fee must be paid to Peabody in
immediately available funds within 2 Payment Business Days of Holdco or Bidco
receiving the break fee; and     (2)   40% of the amount of that break fee must
be paid to AM in immediately available funds within 2 Payment Business Days of
Peabody, Holdco or Bidco receiving the break fee.

page 33



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   12 GST

  (b)   If Holdco or Bidco receives any payments (other than any break fee or
similar consideration which is captured by clause 11.4(a)), damages or
reimbursements from MCC which relate to the Offer:

  (1)   60% of the amount of that payment, damages or reimbursement must be paid
to Peabody in immediately available funds within 2 Payment Business Days of
Holdco or Bidco receiving the payment, damages or reimbursement; and     (2)  
40% of the amount of that payment, damages or reimbursement must be paid to AM
in immediately available funds within 2 Payment Business Days of Holdco or Bidco
receiving the payment, damages or reimbursement.

  (c)   If Peabody receives any of the payments contemplated pursuant to clause
11.4(a) or clause 11.4(b) directly from MCC, then Peabody must within 2 Payment
Business Days pay 40% of those to AM.     (d)   If AM receives any of the
payments contemplated pursuant to clause 11.4(a) or clause 11.4(b) directly from
MCC, then AM must within 2 Payment Business Days pay 60% of those to Peabody.

12   GST       12.1   Definitions       Words used in this clause 12 that have a
defined meaning in the GST Law have the same meaning as in the GST Law unless
the context indicates otherwise.   12.2   GST

  (a)   Unless expressly included, the consideration for any supply under or in
connection with this agreement does not include GST.     (b)   To the extent
that any supply made under or in connection with this agreement is a taxable
supply (other than any supply made under another agreement that contains a
specific provision dealing with GST), the recipient must pay, in addition to the
consideration provided under this agreement for that supply (unless it expressly
includes GST) an amount (additional amount) equal to the amount of that
consideration (or its GST exclusive market value) multiplied by the rate at
which GST is imposed in respect of the supply. The recipient must pay the
additional amount at the same time as the consideration to which it is
referable.     (c)   Whenever an adjustment event occurs in relation to any
taxable supply to which clause 12.2(b) applies:

  (1)   the supplier must determine the amount of the GST component of the
consideration payable; and     (2)   if the GST component of that consideration
differs from the amount previously paid, the amount of the difference must be
paid by, refunded to or credited to the recipient, as applicable.

12.3   Tax invoices       The supplier must issue a tax invoice to the recipient
of a supply to which clause 12.2 applies no later than 10 days following payment
of the GST inclusive consideration for that supply under that clause.

page 34



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

12.4   Reimbursements       If either party is entitled under this agreement to
be reimbursed or indemnified by the other party for a cost or expense incurred
in connection with this agreement, the reimbursement or indemnity payment must
not include any GST component of the cost or expense to the extent that the cost
or expense is the consideration for a creditable acquisition made by the party
being reimbursed or indemnified, or by its representative member.   13   General
      13.1   Notices

  (a)   Any notice or other communication (including any request, demand,
consent or approval) to or by a party to this agreement must be in legible
writing and in English addressed as shown below (or as specified to the sender
by any party by notice):

              Party   Address   Attention   Facsimile
Peabody
  Level 13, BOQ
Centre, 259 Queen   The Company Secretary
with a copy to Freehills:   +61 7 3225 5555
 
  Street, Brisbane   Attention:    
 
  QLD 4000   Tony Damian / Andrew Rich

Address:    
 
      Level 32, MLC Centre,
19 Martin Place, Sydney
NSW 2000
Australia

Fax:    
 
      +61 2 9322 4000    
 
           
Holdco
  Level 13, BOQ
Centre, 259 Queen   The Company Secretary
with a copy to Freehills:   +61 7 3225 5555
 
  Street, Brisbane   Attention:    
 
  QLD 4000   Tony Damian / Andrew Rich    
 
     
Address:
Level 32, MLC Centre,
19 Martin Place, Sydney
NSW 2000
Australia

Fax:    
 
      +61 2 9322 4000    
 
           
Bidco
  Level 13, BOQ
Centre, 259 Queen   The Company Secretary
with a copy to Freehills:   +61 7 3225 5555
 
  Street, Brisbane        
 
  QLD 4000   Attention:    

page 35



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

              Party   Address   Attention   Facsimile
 
      Tony Damian / Andrew Rich

Address:    
 
      Level 32, MLC Centre,
19 Martin Place, Sydney
NSW 2000
Australia

Fax:    
 
      +61 2 9322 4000    
 
           
AM
  Eemhavenweg 70,
3089 KH Rotterdam,
Netherlands   Carole Whittall
with a copy to the London office of AM:   +44 20 7629 5351
 
     
Attention: Carole Whittall

Address:    
 
      7th Floor Berkeley Square House, Berkeley Square, London W1J 6AD
with a further copy to
Mallesons Stephen Jaques:    
 
     
Attention:    
 
      David Friedlander / Paul
Schroder

Address:    
 
      Level 61, Governor
Phillip Tower, 1 Farrer
Place, Sydney NSW 2000

Fax:    
 
      +61 2 9296 3999    
 
           
AM BV2
  Eemhavenweg 70,
3089 KH Rotterdam,
Netherlands   Carole Whittall
with a copy the London office of AM BV2:   +44 20 7629 5351
 
     
Attention: Carole Whittall

Address:    
 
      7th Floor Berkeley Square
House, Berkeley Square,
London W1J 6AD

with a further copy to
Mallesons Stephen Jaques:    
 
     
Attention:    
 
      David Friedlander / Paul
Schroder

Address:    
 
      Level 61, Governor
Phillip Tower, 1 Farrer
Place, Sydney NSW 2000

Fax:    
 
      +61 2 9296 3999    

page 36



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

      If the sender is a company, the notice or communication must be signed by
an officer or under the common seal of the sender.     (b)   A notice or
communication given in accordance with clause 13.1(a) can be relied on by the
addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.     (c)   Any notice or other
communication to or by a party to this agreement is regarded as being given by
the sender and received by the addressee:

  (1)   if by delivery in person, when delivered to the addressee;     (2)   if
by post within Australia, 4 Business Days from and including the date of
postage;     (3)   if by post to or from a place outside Australia, 7 Business
Days from and including the date of postage;     (4)   if by facsimile
transmission, when a facsimile confirmation receipt is received indicating
successful delivery,

      but if the delivery or receipt is on a day that is not a Business Day or
is after 5.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.     (d)   A facsimile transmission is regarded as
legible unless the addressee telephones the sender within 2 hours after the
transmission is received or regarded as received under clause 13.1(c) and
informs the sender that it is not legible.     (e)   In this clause 13.1,
reference to an addressee includes a reference to an addressee’s officers,
agents or employees.

13.2   Governing law and jurisdiction

  (a)   This agreement is governed by the laws of New South Wales.     (b)  
Each party irrevocably submits to the non-exclusive jurisdiction of the courts
of New South Wales.

13.3   Service of process

  (a)   Without preventing any other mode of service, any document in an action
(including any writ of summons or other originating process or any third or
other party notice) may be served on any party by being delivered to or left for
that party at its address for service of notices under clause 13.1.     (b)   AM
irrevocably appoints Mallesons Stephen Jaques (attention: David Friedlander /
Paul Schroder) of Level 61, Governor Phillip Tower, 1 Farrer Place, Sydney New
South Wales 2000, as its agent for the service of process in Australia in
relation to any matter arising out of this agreement. If Mallesons Stephen
Jaques ceases to be able to act as such or have an address in Australia, AM
agrees to appoint a new process agent in Australia and delver to the other
parties within 2 Business Days a copy of a written acceptance of

page 37



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

      appointment by the process agent, upon receipt of which the new
appointment becomes effective for the purpose of this agreement. AM must inform
the other parties in writing of any change in the address of its process agent
within 2 Business Days of the change.     (c)   AM BV2 irrevocably appoints
Mallesons Stephen Jaques (attention: David Friedlander / Paul Schroder) of Level
61, Governor Phillip Tower, 1 Farrer Place, Sydney New South Wales 2000, as its
agent for the service of process in Australia in relation to any matter arising
out of this agreement. If Mallesons Stephen Jaques ceases to be able to act as
such or have an address in Australia, AM BV2 agrees to appoint a new process
agent in Australia and delver to the other parties within 2 Business Days a copy
of a written acceptance of appointment by the process agent, upon receipt of
which the new appointment becomes effective for the purpose of this agreement.
AM BV2 must inform the other parties in writing of any change in the address of
its process agent within 2 Business Days of the change.     (d)   Peabody
irrevocably appoints Freehills (attention: Tony Damian / Andrew Rich) of Level
32, MLC Centre, 19 Martin Place, Sydney New South Wales 2000, as its agent for
the service of process in Australia in relation to any matter arising out of
this agreement. If Freehills ceases to be able to act as such or have an address
in Australia, Peabody agrees to appoint a new process agent in Australia and
delver to the other parties within 2 Business Days a copy of a written
acceptance of appointment by the process agent, upon receipt of which the new
appointment becomes effective for the purpose of this agreement. Peabody must
inform the other parties in writing of any change in the address of its process
agent within 2 Business Days of the change.

13.4   Waivers and variation

  (a)   A provision of, or a right, discretion or authority created under, this
agreement may not be:

  (1)   waived except in writing signed by the party granting the waiver; and  
  (2)   varied except in writing signed by the parties,

      except to the extent this agreement expressly provides otherwise.

  (b)   A failure or delay in exercise, or partial exercise, of a power, right,
authority, discretion or remedy arising from a breach of, or default under this
agreement does not result in a waiver of that right, power, authority,
discretion or remedy.

13.5   Assignment       A party may not assign its rights or delegate its
obligations under this agreement without the written consent of each other
party.   13.6   Further assurances       Subject to clause 10, each party must
do all things and execute all further documents reasonably necessary to give
full effect to this agreement and the transactions contemplated by it.   13.7  
Approvals and consent       If the doing of any act, matter or thing under this
agreement is dependent on the approval or consent of a party, that party may
give conditionally or unconditionally or withhold its approval or consent in its
absolute discretion, unless this agreement expressly provides otherwise.

page 38



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

13.8   Remedies cumulative       Except as provided in this agreement and
permitted by law, the rights, powers and remedies provided in this agreement are
cumulative with and not exclusive to the rights, powers or remedies provided by
law independently of this agreement.   13.9   Counterparts       This agreement
may be executed in any number of counterparts which together will constitute one
instrument. A party may execute this agreement by signing any counterpart.  
13.10   Prohibition and enforceability       Any provision of, or the
application of any provision of, in this agreement that is void, illegal or
unenforceable in any jurisdiction is to be read down for the purpose of that
jurisdiction, if possible, so as to be valid and enforceable, and otherwise
shall be severed to the extent of the invalidity, illegality or
unenforceability, without affecting the remaining provisions of this agreement
or affecting the validity or enforceability of that provision in any other
jurisdiction.   13.11   No merger       The rights and obligations of the
parties under this agreement do not merge on completion of any transaction
contemplated by this agreement.   13.12   Entire agreement       This agreement,
the Shareholders’ Agreement, the Pre-Bid Acceptance Deed and the Deed of
Guarantee embody the entire agreement between the parties and supersede any
prior negotiation, conduct, arrangement, understanding or agreement, express or
implied, with respect to the subject matter of this agreement other than the
Confidentiality Agreement.   13.13   Contra proferentem excluded       No term
or condition of this agreement will be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision.   13.14   Specific performance

  (a)   AM and AM BV2 each acknowledge that monetary damages alone would not be
adequate compensation:

  (1)   to Holdco for a breach by AM or AM BV2 of their obligations to complete
the sale of the AM Shares in accordance with clause 8.5; and     (2)   to
Peabody for a breach by AM or AM BV2 of their obligations to complete the sale
of the AM BV2 Shares in accordance with clause 8.5,

      under this agreement and that accordingly specific performance of those
obligations is an appropriate remedy.     (b)   Peabody acknowledges that
monetary damages alone would not be adequate compensation to AM for a breach by
Peabody of its obligations to complete the purchase of the AM Shares in
accordance with clause 8.5 under this agreement

page 39



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   13 General

      and that accordingly specific performance of those obligations is an
appropriate remedy.

13.15   Attorneys       If this agreement is executed by attorneys, each of the
attorneys executing this agreement states that the attorney has no notice of the
revocation of the power of attorney appointing that attorney.

page 40



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]
Schedules

          Table of contents        
Schedule 1
       
 
       
Agreed Announcement
    42  
 
       
Transfer steps
    44  

page 41



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]
Schedule 1
Agreed Announcement
Takeover bid for Macarthur Coal Limited
Peabody Energy Corporation (Peabody) (NYSE: BTU) and ArcelorMittal S.A.
(ArcelorMittal) (NYSE: MT) today announce that they intend jointly to make an
off-market takeover bid for all of the shares in Macarthur Coal Limited
(Macarthur) (ASX: MCC) at a price of A$15.50 per share (inclusive of any
dividends declared or paid after the date of this announcement).
The conditions of the proposed takeover bid are set out in the attached
Annexure.
The takeover bid will be made by a special purpose company (Bidco), which is
indirectly owned as to 60% by Peabody and as to 40% by ArcelorMittal.
Bidco currently has a relevant interest in approximately 16.1% of the shares in
Macarthur as a result of entering into a pre-bid acceptance deed with
ArcelorMittal.
Further details in relation to the joint takeover bid will be released to the
market in due course.
Peabody has engaged UBS and Bank of America Merrill Lynch as its financial
advisers and Freehills as its Australian legal adviser in relation to the
takeover. ArcelorMittal has engaged RBC as its financial adviser and Mallesons
Stephen Jaques as its Australian legal adviser in relation to the takeover.
[•] 2011
*****************
Annexure — Bid conditions
[To be attached. The parties agree that the conditions to this announcement are
those
conditions that have been agreed in writing between them.]

page 42



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]
Schedule 2

  Transfer steps

1   Pre-transfer steps

 

  (a)   At least 2 Business Days before the Transfer Date, Peabody must notify
AM of the address to which the registered office of AM BV2 is to be changed
following completion of the sale of the AM BV2 Shares.     (b)   On or before
the Transfer Date:

  (1)   AM must approve and resolve, subject to completion of the sale of the AM
BV2 Shares occurring, the resignations of the existing directors and officers of
AM BV2; and     (2)   AM must ensure that the directors of AM BV2 approve and
resolve, subject to completion of the sale of the AM BV2 Shares occurring):

  (A)   the change of the registered office of AM BV2 to an address nominated in
writing by Peabody; and     (B)   the revocation of all existing mandates for
the operation of bank accounts by AM BV2 and the replacement of those mandates
with the mandates approved in writing by Peabody.

  (b)   Before the Transfer Date:

  (1)   AM and AM BV2 will deliver to a Dutch civil law notary executed powers
of attorney authorising the notary to execute a deed of transfer relating to the
transfer of the AM BV2 Shares to Peabody (or its nominee); and     (2)   Peabody
will deliver to the same Dutch civil law notary executed powers of attorney
authorising the notary to execute the deed of transfer.

2   AM’s obligations on the Transfer Date         On the Transfer Date:

  (a)   AM and AM BV2 shall instruct the Dutch civil law notary to execute the
deed of transfer of the AM BV2 Shares and shall take all such further actions
and execute all such further documents as shall be necessary to fully effect the
transfer of the AM BV2 Shares by AM to Peabody (or its nominee); and     (b)  
AM must give Peabody (or its nominee):

  (1)   all documents necessary to fully effect the transfer of the AM BV2
Shares to Peabody (or its nominee);     (2)   signed resignations of each
director and officer of AM BV2;     (3)   the corporate documents, all
prescribed registers, all statutory, minute and other business records of AM
BV2;

 



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]
Schedule 2 Transfer steps o

  (4)   all ledgers, journals and books of account of AM BV2;     (5)   all
cheque books of each AM BV2 and a list of all bank accounts maintained by AM
BV2;     (6)   all documents of title in the possession of AM BV2 relating to
the ownership of AM BV2’s Holdco Shares; and     (7)   all other books, records,
accounts and other documents of AM BV2.

3   Peabody’s obligations on the Transfer Date         Upon compliance by AM
with the provisions of paragraph 2 of this Schedule 2, on the Transfer Date,
Peabody shall:

  (a)   pay the Purchase Price;     (b)   instruct the Dutch civil law notary to
execute the deed of transfer of the AM BV2 Shares and shall take all such
further actions and execute all such further documents as shall be necessary to
fully effect the transfer of the AM BV2 Shares by AM to Peabody (or its
nominee);     (c)   appoint new directors of AM BV2 immediately after execution
of the deed of transfer of the AM BV2 Shares.

page 44



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]
Signing page

            Executed as an agreement

Signed for
Peabody Acquisition Co. No. 3 Pty Ltd in accordance with section 127 of the
Corporations Act 2001 (Cth)
by
  sign here ► /s/ Julian Derek Thornton       Director          print name
Julian Derek Thornton           sign here ► /s/ Murray Hundleby       Company
Secretary          print name Murray Hundleby      

            Signed for
Peabody Acquisition Co. No. 2 Pty Ltd in accordance with section 127 of the
Corporations Act 2001 (Cth)
by
  sign here ► /s/ Julian Derek Thornton       Director          print name
Julian Derek Thornton       sign here ► /s/ Murray Hundleby       /Company
Secretary          print name Murray Hundleby    

page 45



--------------------------------------------------------------------------------



 



(FREEHILLS LOGO) [c65699c6569901.gif]   Signing page

            Signed for
Peabody Acquisition Co. No. 4 Pty Ltd in accordance
with section 127 of the Corporations Act 2001 (Cth)
by
  sign here ► /s/ Julian Derek Thornton       Director          print name
Julian Derek Thornton       sign here ► /s/ Murray Hundleby       Company
Secretary      print name Murray Hundleby      

            Signed for
ArcelorMittal Netherlands B.V.
by its attorney
  sign here ► /s/ Carole Whittall       Attorney      print name Carole Whittall
      in the presence of      sign here ► /s/ Guillame Vercaemer       Witness 
    print name Guillame Vercaemer   

 



--------------------------------------------------------------------------------



 



Signing page
(FREEHILLS LOGO) [c65699c6569901.gif]

            Signed for
ArcelorMittal Mining Australasia B.V.
by its attorney
    sign here ► /s/ Carole Whittall       Attorney      print name Carole
Whittall             in the presence of     sign here ► /s/ Guillame Vercaemer  
    Witness      print name Guillame Vercaemer   

page 47